Title: General Orders, 17 June 1778
From: Washington, George
To: 


                    
                        Head-Quarters V. Forge Wednesday June 17th 1778.
                        Parole Dorchester—C. Signs Derryfield Danbury—
                        
                    
                    At a General Court-Martial whereof Coll Livingston was President, June 12th 1778—John Shay an Inhabitant of this State tried for attempting to supply the Enemy with Provisions, found not guilty of the Charge exhibited against him and acquitted.
                    The Commander in Chief approves the sentence.
                    The Brigade Quarter Masters will call on the Commissary of Military Stores for their respective Proportions of Tin Cannisters which are to be kept by them with the Spare Ammunition, filled with Cartridges and delivered out proportionably to the several Regts only in time of an Alarm or when the Troops are actually going to attack the Enemy, except to such Soldiers as are destitute of Cartridge Boxes, the Cannisters are to be delivered to them in lieu thereof, ’till they are furnished with boxes, when they are to be lodged with the Brigade-Quarter-Masters as before mentioned. As the Proportion of Cannisters will be but small it would be proper to intrust them to the Non Commissioned Officers only or some of the most trusty soldiers when the Brigades are completed with Cartridge Boxes.
                